In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-11-00153-CR
         ______________________________


        AUGUSTINE BOYD, JR., Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 71st Judicial District Court
              Harrison County, Texas
             Trial Court No. 09-0326x




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION

       Augustine Boyd, Jr., appellant, has filed with this Court a motion to dismiss his appeal.

The motion is signed by Boyd and his counsel in compliance with Rule 42.2(a) of the Texas Rules

of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2, we grant the

motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.


                                                   Josh R. Morriss, III
                                                   Chief Justice

Date Submitted:      October 5, 2011
Date Decided:        October 6, 2011

Do Not Publish




                                               2